     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.802 Page 1 of 9



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   SECURITIES AND EXCHANGE                             Case No.: 17-cv-1536-L-AGS
     COMMISSION,
11
                                        Plaintiff,       FINAL JUDGMENT OF
12                                                       DEFENDANT ROBERT W. WILSON
     v.
13
     CASH CAPITAL, LLC,
14
     AMERICA’S STRATEGIC ORE
15   PROPERTIES, LLC, and
     ROBERT W. WILSON,
16
                                     Defendants.
17
18         The Securities and Exchange Commission having filed a Complaint and Defendant
19
     Robert W. Wilson having entered a general appearance; consented to the Court’s
20
21   jurisdiction over Defendant and the subject matter of this action; consented to entry of

22   this Final Judgment without admitting or denying the allegations of the Complaint
23
     (except as to jurisdiction and except as otherwise provided herein in paragraph VII);
24
25   waived findings of fact and conclusions of law; and waived any right to appeal from this

26   Final Judgment:
27
28

                                                     1
                                                                                  17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.803 Page 2 of 9



1                                                     I.
2
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
3
     permanently restrained and enjoined from violating, directly or indirectly, Section 10(b)
4
5    of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and
6
     Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
7
     instrumentality of interstate commerce, or of the mails, or of any facility of any national
8
9    securities exchange, in connection with the purchase or sale of any security:
10
               (a)    to employ any device, scheme, or artifice to defraud;
11
               (b)    to make any untrue statement of a material fact or to omit to state a material
12
13             fact   necessary in order to make the statements made, in the light of the
14
               circumstances       under which they were made, not misleading; or
15
               (c)    to engage in any act, practice, or course of business which operates or would
16
17             operate as a fraud or deceit upon any person.
18
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
19
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
20
21   following who receive actual notice of this Final Judgment by personal service or
22
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
23
     other persons in active concert or participation with Defendant or with anyone described
24
25   in (a).
26
                                                     II.
27
28

                                                      2
                                                                                      17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.804 Page 3 of 9



1              IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
2
     Defendant is permanently restrained and enjoined from violating Section 17(a) of the
3
     Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
4
5    any security by the use of any means or instruments of transportation or communication
6
     in interstate commerce or by use of the mails, directly or indirectly:
7
               (a)    to employ any device, scheme, or artifice to defraud;
8
9              (b)    to obtain money or property by means of any untrue statement of a material
10
               fact   or any omission of a material fact necessary in order to make the statements
11
               made, in light of the circumstances under which they were made, not misleading;
12
13             or
14
               (c)    to engage in any transaction, practice, or course of business which operates
15
     or                     would operate as a fraud or deceit upon the purchaser.
16
17             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
19
     following who receive actual notice of this Final Judgment by personal service or
20
21   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
22
     other persons in active concert or participation with Defendant or with anyone described
23
     in (a).
24
25                                                  III.
26
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
27
     Defendant is permanently restrained and enjoined from violating Section 5 of the
28

                                                      3
                                                                                     17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.805 Page 4 of 9



1    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
2
     applicable exemption:
3
           (a)    Unless a registration statement is in effect as to a security, making use of any
4
5                 means or instruments of transportation or communication in interstate
6
                  commerce or of the mails to sell such security through the use or medium of
7
                  any prospectus or otherwise;
8
9          (b)    Unless a registration statement is in effect as to a security, carrying or
10
                  causing to be carried through the mails or in interstate commerce, by any
11
                  means or instruments of transportation, any such security for the purpose of
12
13                sale or for delivery after sale; or
14
           (c)    Making use of any means or instruments of transportation or communication
15
                  in interstate commerce or of the mails to offer to sell or offer to buy through
16
17                the use or medium of any prospectus or otherwise any security, unless a
18
                  registration statement has been filed with the Commission as to such
19
                  security, or while the registration statement is the subject of a refusal order
20
21                or stop order or (prior to the effective date of the registration statement) any
22
                  public proceeding or examination under Section 8 of the Securities Act [15
23
                  U.S.C. § 77h].
24
25         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
26
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
27
     following who receive actual notice of this Final Judgment by personal service or
28

                                                    4
                                                                                    17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.806 Page 5 of 9



1    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
2
     other persons in active concert or participation with Defendant or with anyone described
3
     in (a).
4
5                                                IV.
6
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
7
     Defendant is permanently restrained and enjoined from directly or indirectly, including,
8
9    but not limited to, through any entity owned or controlled by Defendant, participating in
10
     the issuance, purchase, offer, or sale of any security, provided, however, that such
11
     injunction shall not prevent Defendant from purchasing or selling securities listed on a
12
13   national securities exchange for his/her own personal account.
14
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
15
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
16
17   following who receive actual notice of this Final Judgment by personal service or
18
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
19
     other persons in active concert or participation with Defendant or with anyone described
20
21   in (a).
22
                                                 V.
23
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24
25   Defendant is liable jointly and severally with Defendants Cash Capital, LLC and
26
     America’s Strategic Ore Properties, LLC for disgorgement of $1,540,000, representing
27
     profits gained as a result of the conduct alleged in the Complaint, together with
28

                                                  5
                                                                                  17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.807 Page 6 of 9



1    prejudgment interest thereon in the amount of $205,376.25, and a civil penalty in the
2
     amount of $184,767 pursuant to Section 20(d) of the Securities Act and Section 21(d) of
3
     the Exchange Act. Defendant shall satisfy this obligation by paying $1,930,143.25 to the
4
5    Securities and Exchange Commission within 180 days.
6
           Defendant may transmit payment electronically to the Commission, which will
7
     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
8
9    made directly from a bank account via Pay.gov through the SEC website at
10
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
11
     bank cashier’s check, or United States postal money order payable to the Securities and
12
13   Exchange Commission, which shall be delivered or mailed to
14
           Enterprise Services Center
15
           Accounts Receivable Branch
16
           6500 South MacArthur Boulevard
17
           Oklahoma City, OK 73169
18
      and shall be accompanied by a letter identifying the case title, civil action number, and
19
     name of this Court; Robert W. Wilson as a defendant in this action; and specifying that
20
21   payment is made pursuant to this Final Judgment.
22
           Defendant shall simultaneously transmit photocopies of evidence of payment and
23
     case identifying information to the Commission’s counsel in this action. By making this
24
25   payment, Defendant relinquishes all legal and equitable right, title, and interest in such
26
     funds and no part of the funds shall be returned to Defendant.
27
28

                                                   6
                                                                                   17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.808 Page 7 of 9



1          The Commission may enforce the Court’s judgment for disgorgement and
2
     prejudgment interest by moving for civil contempt (and/or through other collection
3
     procedures authorized by law) at any time after 14 days following entry of this Final
4
5    Judgment. Defendant shall pay post judgment interest on any delinquent amounts
6
     pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any
7
     interest and income earned thereon (collectively, the “Fund”), pending further order of
8
9    the Court.
10
           The Commission may propose a plan to distribute the Fund subject to the Court’s
11
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
12
13   Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
14
     retain jurisdiction over the administration of any distribution of the Fund. If the
15
     Commission staff determines that the Fund will not be distributed, the Commission shall
16
17   send the funds paid pursuant to this Final Judgment to the United States Treasury.
18
           Regardless of whether any such Fair Fund distribution is made, amounts ordered to
19
     be paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to
20
21   the government for all purposes, including all tax purposes. To preserve the deterrent
22
     effect of the civil penalty, Defendant shall not, after offset or reduction of any award of
23
     compensatory damages in any Related Investor Action based on Defendant’s payment of
24
25   disgorgement in this action, argue that he is entitled to, nor shall he further benefit by,
26
     offset or reduction of such compensatory damages award by the amount of any part of
27
     Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If the court in
28

                                                    7
                                                                                     17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.809 Page 8 of 9



1    any Related Investor Action grants such a Penalty Offset, Defendant shall, within 30 days
2
     after entry of a final order granting the Penalty Offset, notify the Commission’s counsel
3
     in this action and pay the amount of the Penalty Offset to the United States Treasury or to
4
5    a Fair Fund, as the Commission directs. Such a payment shall not be deemed an
6
     additional civil penalty and shall not be deemed to change the amount of the civil penalty
7
     imposed in this Judgment. For purposes of this paragraph, a “Related Investor Action”
8
9    means a private damages action brought against Defendant by or on behalf of one or
10
     more investors based on substantially the same facts as alleged in the Complaint in this
11
     action.
12
13                                                VI.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
15
     incorporated herein with the same force and effect as if fully set forth herein, and that
16
     Defendant shall comply with all of the undertakings and agreements set forth therein.
17
18                                               VII.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
20
     purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
21
     U.S.C. §523, the allegations in the complaint are true and admitted by Defendant, and
22
23   further, any debt for disgorgement, prejudgment interest, civil penalty or other amounts
24
     due by Defendant under this Final Judgment or any other judgment, order, consent order,
25
     decree or settlement agreement entered in connection with this proceeding, is a debt for
26
27   the violation by Defendant of the federal securities laws or any regulation or order issued
28

                                                   8
                                                                                    17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 51 Filed 04/25/19 PageID.810 Page 9 of 9



1    under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
2
     §523(a)(19).
3
                                                 VIII.
4
5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
6
     retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
7
     Judgment.
8
9
10   Dated: April 25, 2019
11
                                             ____________________________________
12                                           HON. M. JAMES LORENZ
                                             UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                                    17-cv-1536-L-AGS
